 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    SHAWNA NAYLOR,                                            Case No. 2:19-cv-00963-GMN-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      CA$INO’SSAGE, et al.,
10

11                                        Defendants.
12

13          This matter is before the Court on the Plaintiffs failure to file their Certificate as to
14   Interested Parties as required by LR 7.1-1. The Complaint (ECF No. 1) in this matter was filed
15   on June 6, 2019. LR 7.1-1 requires that pro se parties and attorneys for private non-
16   governmental parties must, upon entering a case, file a certificate as to interested parties, listing
17   all persons, firms, partnerships or corporations, known to have a direct, pecuniary interest in the
18   outcome of the case, including the names of all parent subsidiary, affiliate and/or insider of the
19   named non-individual parties. If there are no known interested parties, other than those
20   participating in the case, a statement to that effect must be filed. To date, Plaintiffs have failed to
21   comply. Accordingly,
22          IT IS HEREBY ORDERED that Plaintiffs shall file their Certificate as to Interested
23   Parties, which fully complies with LR 7.1-1 no later than July 22, 2019. Failure to comply may
24   result in the issuance of an order to show cause why sanctions should not be imposed.
25          Dated this 21st day of June, 2019.
26

27
                                                               GEORGE FOLEY, JR.
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
